Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Status of Claims
Claims 1 – 5, 8 – 12, 15 – 19, and 22 – 24 have been amended.
Claims 6, 13, and 20 have been cancelled.
No claims has been added.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 5, 7 – 12, 14 – 19, and 21 – 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claims 1 – 5, 7 – 12, 14 – 19, and 21 – 24, the Examiner asserts that the following is considered to be new matter:
“analyzing, by a microprocessor, a plurality of disparate data sets from three or more non-integrated disparate electronic systems linked to previous session outcomes for a plurality of different customers”

(emphasis added)

The Examiner asserts that nowhere in the applicant’s specification is there support that the applicant’s invention is directed towards analyzing data from non-integrated disparate electronic systems.  The Examiner asserts that the specification and originally filed claims only provide support for disparate electronic systems and does not disclose whether the systems are integrated or not.  Although ¶ 12 recites “non-integrated,” the Examiner asserts that this is directed towards the state of the art and not directed towards the invention that the applicant was in possession of.  The applicant recites in ¶ 14 and throughout the specification that the invention is directed towards an improved and enhanced computer function pertaining to disparate data sets, however, there is no recitation of the specific types of data sets, i.e. non-integrated.  
Although claim 4 was amended in the response received on February 15, 2021 to recite “non-integrated,” the type of disparate electronic systems remained the same.  That is to say, unlike claim 1 (being referred to as the exemplary claim), claim 4 was not amended to broaden the scope of what the applicant was in possession of at the time of the invention.  In other words, claim 1 (being referred to as the exemplary claim) has been amended to broaden the scope of the type of disparate electronic systems beyond what the applicant was in possession of in claim 4.  Further still, since the specification does not define what is meant by “non-integrated” versus “integrated,” the Examiner asserts that, in light of claim 4 and now amended claim 1 (being referred to as the exemplary claim), it is further unclear as to what the applicant was in possession of.  That is to say, the applicant discloses disparate data from disparate electronic systems and, while it is understood that “non-integrated” disparate electronic systems are electronic systems having specific programming to perform specific functions and, therefore, are not integrated with one another, e.g., an Automatic Call Distributer (ACD) configured to distribute calls and an Interactive Voice Response (IVR) system that interacts with a caller and extracts specific information from caller provided input, the scope of claim 1 is broader.  
Referring to ¶ 22 and, more specifically, Figure 3 #302 & 303, the applicant has defined that the disparate electronic systems and disparate data can be billing, web, ACD, and CRM, however, the Examiner asserts that these example systems/data sets can be considered to be integrated as they are all part of the same larger system and that “disparate” is being used to denote that each disparate system/data is directed towards specific type of information, i.e. “billing” is directed towards billing information and does not include web information and vice versa.  
As a result, with regards to claim 1 (being referred to as the exemplary claim) it is unclear as to what the applicant was in possession of with regards to “non-integrated” as the claims are broader in scope, the specification provides examples that do not coincide with the “non-integrated,” and the applicant uses the term “non-integrated” to refer to prior art and not to the claimed invention.  Further still, in light of the applicant’s arguments, applicant provided evidence in the response received on January 3, 2022, and amendments made to claim 1, the Examiner questions whether the amendment that was made to claim 4 to recite “non-integrated” should have resulted in a new matter rejection due to the broadening scope that the applicant has now introduced based on the fact that claim 4, which depends from claim 1, is narrowing the broad concept of “non-integrated disparate electronic systems,” i.e. claim 1 is including other types of interpretations of what “non-integrated disparate electronic system” are and, by extension, their respective data sets beyond what is further recited in the narrower and supported interpretation of claim 4.  
Finally (and taking into consideration the discussion provided above), since the term “non-integrated” has been amended into the claim in order to differentiate the claimed invention from the prior art and because the applicant was not in possession of “non-integrated,” one of skill in the art would be unable to determine what is meant by “non-integrated,” as the applicant was not in possession of this concept, and, consequently, one of skill in the art would be unable to determine how the inclusion of this term would differentiate the claimed invention from the prior art or to definitively state that the Examiner’s analysis in the prior art rejection does not satisfy the broadest reasonable interpretation.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 5, 7 – 12, 14 – 19, and 21 – 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite analyzing customer behavior; identifying significant patterns; aggregating customer paths according to common criteria across customer paths; correlating statistically common aggregated customer paths to one or more root cases; extracting observations by inferring relationships according to identified similarities; matching the significant patterns to potential solutions; retrieving the potential solutions; providing a results report and additional result information, and a graphical depiction.  The invention is directed towards the idea of root cause analysis based on event similarities and their outcomes, which correspond to both “Mental Processes” and “Certain Methods of Organizing Human Activities” as it is directed towards steps that can be performed in the human mind, e.g., having a user collect information about customer behavior and comparing the information against potential solutions so as to retrieve the potential solutions and providing a visual graph to a user so that the user can view the information contained therein.
The limitations of analyzing customer behavior; identifying significant patterns; aggregating customer paths according to common criteria across customer paths; correlating statistically common aggregated customer paths to one or more root cases; extracting observations by inferring relationships according to identified similarities; matching the significant patterns to potential solutions; retrieving the potential solutions; providing a results report and additional result information, and a graphical depiction, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium.  That is, other than reciting a generic processor executing computer code stored on a computer medium nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic processor executing computer code stored on a computer medium in the context of this claim encompasses a user can observe how users are behaving, feeling, and the like during an interaction and use this information in order to determine an intent by comparing previously acquired information with current information, identifying similarities, and determining how the current interaction will most likely play out or what solutions can be provided, as well as visually looking over a graph of the relevant information in order to predict an outcome.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Mental Processes” and “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic processor executing computer code stored on a computer medium to receive and transmit information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. comparing and identifying matches in order to identify similarities between events in order to determine a solution based on outcomes of similar events. The generic processor executing computer code stored on a computer medium in the steps are recited at a high-level of generality (i.e., as a generic processor executing computer code stored on a computer medium can perform the insignificant extra solution steps of receiving and transmitting information while also reciting that the a generic processor executing computer code stored on a computer medium are merely being applied to perform the steps that can be performed in the human mind or using pen and paper) such that it amounts no more than mere instructions to apply the exception using a generic processor executing computer code stored on a computer medium. Accordingly, these additional element do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic processor executing computer code stored on a computer medium to perform the steps of analyzing customer behavior; identifying significant patterns; aggregating customer paths according to common criteria across customer paths; correlating statistically common aggregated customer paths to one or more root cases; extracting observations by inferring relationships according to identified similarities; matching the significant patterns to potential solutions; retrieving the potential solutions; providing a results report and additional result information, and a graphical depiction amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claim 2 is directed towards reciting additional steps that can be performed by a human, in this case, inferring relationships based on a comparison of information in order to identify correlations.
Claim 3 is directed towards reciting additional steps that can be performed by a human, in this case, making observations and recommendations.
Claim 4 is directed towards reciting additional steps that can be performed by a human, in this case, determining behavior by correlating information from multiple sources.
Claim 5 is directed towards reciting additional steps that can be performed by a human, in this case, classifying/organizing information in order to correlate a common customer path to outcomes to each root cause.
Claim 7 is directed towards reciting additional steps that can be performed by a human, in this case, collecting/aggregating information, comparing information, extracting information, and revising information in order to more accurately predict future customer outcomes.
Claim 22 is directed towards the collecting and storage of information, recording observed behavior, correlating information (which would be based on a comparison of the records), and performing a mathematical operation to convey the results of a comparison.  Simply put, the claim is directed towards the collection and comparison of information in order to perform a basic mathematical operation, as well as insignificant extra solution activities.
The remaining claims repeat features already discussed above.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for determining a potential solution for a particular scenario.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7 – 12, 14 – 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Riahi et al. (US Patent 8,767,948 B1) in view of Kannan et al. (US PGPub 2013/0282430 A1).
In regards to claims 1, 8, and 15, Riahi discloses (Claim 1) a method of improving a data processing system comprising; (Claim 8) a computer program product for improving a data processing system comprising; (Claim 15) an improved a data processing system comprising:
(Claim 8) a tangible, computer-readable memory device which is not a propagating signal per se; and program instructions embodied by the tangible, computer-readable memory device for causing a processor to, when executed; 
(Claim 15) a computer processor; a tangible, computer-readable memory device which is not a propagating signal per se; and program instructions embodied by the tangible, computer-readable memory device for causing the computer processor to , when executed
(Fig. 1, 15, 18, 19): 
analyzing, by a microprocessor, a plurality of disparate data sets from three or more non-integrated disparate electronic systems linked to previous session outcomes for a plurality of different customers (Col. 3 Lines 15 – 30; Col. 13 Lines 50 – 58; Col. 15 Lines 18 – 38; Col. 16 Lines 4 – 43; Col. 29 Lines 46 – 67; Col. 31 Lines 44 – 55 wherein the system continuously analyzes customer behavior of an interaction (both previous, current, and future interactions) in order to link the behavior to a particular outcome.  As a non-limiting example, the system is able to determine that if a particular customer calls on a Monday they will most likely be in a bad mood because the call was on a Monday and not another day of the week or that while analyzing how the customer’s behavior is affected during an interaction the system is able to further correlate the outcome of the interaction, e.g., how the agent handled the customer, with the behavior of the customer or what led to a particular behavior of the customer.
See also Col. 7 Lines 20 – 38; Col. 10 Lines 15 – 29 wherein the system determine the customer’s behavior by correlating the behavior with stored records, logs, and events associated with customer interactions from a CRM system, an ACD, an intelligent assistance (automated agent), an IVR system, and a call center
Col. 4 Lines 14 – 29; Col. 11 Lines 44 – 53; Col. 12 Lines 19 – 31; Col. 15 – 16 Lines 60 – 3; Col. 16 Lines 32 – 43; Col. 18 Lines 14 – 33; Col. 19 Lines 16 – 34; Col. 21 Lines 56 – 3; Col. 26 – 27 Lines 20 – 7; Col. 28 Lines 24 – 39; Col. 34 Lines 9 – 21 wherein, in order to better service customers, the system maintains and organizes a plurality of users who have similar behaviors and all interactions across multiple systems in order to analyze the behavior and interaction data sets and determine how to best service a particular customer.
In light of claim 4 of the instant application as of the submission received on January 3, 2022, Col. 7 Lines 20 – 38; Col. 9 Lines 28 – 35; Col. 10 Lines 15 – 29; Col. 29 Lines 20 – 40; Col. 37 Lines 29 – 40 wherein the system determine the customer’s behavior by correlating the behavior with stored records, logs, and events associated with customer interactions from a CRM system, an ACD, an intelligent assistance (automated agent), an IVR system, and a PBX in a call center, i.e. non-integrated disparate electronic systems.
In summary (and in light of the rejections under 35 USC 112), Riahi discloses a system and method wherein information about a particular customer and other customers who share common characteristics with the particular customer is aggregated and analyzed in order to determine how to service a particular customer.  Riahi further discloses that the information used is not about a particular customer (which can include sets of information about the customer, e.g., mood, previous transactions, and etc., and can be construed to be disparate databases/systems as each set of data contains information that is different from one another, i.e. behavior data set, transaction status data set, and etc.)) and other customers (two disparate databases/systems, but that other sources of information can be used as well, such as, but not limited to, social media sites, enterprises, banks, airlines, and so forth.  In other words, Riahi discloses that the system is analyzing information from a plurality of data sets, i.e. disparate electronic systems, and that these data sets, in light of the definition provided by the applicant on Page 16 of 19 in the remarks received on January 3, 2022, are disparate as they are directed to information that contains information that is different from one another (e.g., mood, transaction history, and etc.), as well as information obtained from different sources (e.g., customer profile, other customer profiles, information from different entities (e.g., banks, airlines, other enterprises, and etc.)) and no basis for comparison (e.g., mood and behavior cannot be compared to transaction status)); 
identifying, by a microprocessor, independently of specific customer knowledge, statistically significant patterns in the analyzed plurality of disparate data sets by (Col. 4 Lines 14 – 29; Col. 15 – 16 Lines 60 – 3; Col. 22 – 23 Lines 60 – 6 wherein the system collects, stores, and analyzes information of customer interactions in order to identify any behaviors and further analyzes the information and behavior to determine if there is a pattern.  Referring to the example above, the system is able to determine that the customer is in a bad mood on Mondays.  Moreover, the system is identifying patterns independent of the specific customer’s knowledge as the system is not asking for permission from the customer, informing the customer of the identified pattern, or the like, but performing the identification and the analysis in the background.  Although some of the information used by the system may be information that was provided by the customer at some point in time, the identification itself is not be performed with the customer’s knowledge.):
aggregating, by a microprocessor, a plurality of paths of the plurality of different customers according to one or more common criteria across the plurality of paths, wherein the paths comprise steps in the plurality of disparate data sets;
correlating, by a microprocessor, statistically common aggregated paths to one or more root causes; 
inferring, by a microprocessor, one or more relationships according to automatically identified similarities in the plurality of disparate data sets; and
extracting, by a microprocessor, one or more observations from comparable computer-readable domain models according to the one or more inferred relationships;
(Riahi – Col. 4 Lines 14 – 29; Col. 6 Lines 21 – 27; Col. 16 Lines 4 – 16; Col. 15 – 16 Lines 60 – 43; Col. 20 Lines 51 – 64; Col. 22 – 23 Lines 60 – 6; Col. 33 Lines 20 – 50; Col. 34 Lines 9 – 21 wherein the system collects information about all customers who have interacted with, for example, a CRM system and automated agentin order to identify not only patterns with a particular customer, but with a community of customers, wherein the system can then take this information to identify and correlate particular paths that resulted in a particular behavior of a particular customer type for a particular situation so as to then determine likely behaviors, outcomes, and recommendations for future interactions with other similar customers.  This, in turn, then allows for the system to identify similarities and infer relationships that would allow the system to learn about customers and provide a better and more personalized service for its customers.  Additionally, the system improves upon this process by continuously monitoring and observe interactions and determine how to proceed based on models the system updating its information in order to improve its analysis to provide a more accurate prediction for future interactions learning through reinforcement learning.;
Col. 4 Lines 14 – 29; Col. 15 – 16 Lines 60 – 43; Col. 20 Lines 51 – 64; Col. 22 – 23 Lines 60 – 6; Col. 33 Lines 20 – 50 wherein the system matches the patterns and solutions/recommendations provided to the customer during the interaction and uses the information it collected during the interaction, e.g., based on historical information the system can determine what actions can be taken during a future interaction by how it was received during a previous interaction (hypotheses), recommendations provided to the customer, why the customer behaved in a certain way (root cause), and a customer event that correlates to the identified pattern of the behavior.;
Col. 3 Lines 15 – 30; Col. 15 Lines 18 – 38; Col. 20 Lines 51 – 64 As was explained above, one example is the system identifying that since the caller is calling on a Monday the customer is and will most likely be in a bad mood because the system has identified a pattern between the day of the week and the customer’s behavior, thereby establishing a relationship between the root cause (Monday) which drive events (phone call) that cause the customer’s bad mood (behavior), which is further related to the customer outcome having one or more tasks (interaction with the call center).
Col. 4 Lines 14 – 29; Col. 11 Lines 44 – 53; Col. 12 Lines 19 – 31; Col. 15 – 16 Lines 60 – 3; Col. 16 Lines 32 – 43; Col. 18 Lines 14 – 33; Col. 19 Lines 16 – 34; Col. 21 Lines 56 – 3; Col. 26 – 27 Lines 20 – 7; Col. 28 Lines 24 – 39; Col. 32 Lines 50 – 65; Col. 34 Lines 9 – 21 As was explained above, in order to better service customers, the system maintains and organizes a plurality of users who have similar behaviors across multiple systems in order to analyze the behavior data sets and determine how to best service a particular customer.  As a result, based on the information that the system has maintained about each specific customer and how each customer is organized into specific groups, the system is able to predict, i.e. infer, and learn how customers compare with one another and determine how to best serve each particular customer.
See also the summary provided above with respect to the analyzing limitation.);
matching, by a microprocessor, the patterns to one or more potential solutions in a computer database stored in computer-readable memory, wherein the stored potential solutions comprise one or more hypotheses, one or more recommendations, one or more root causes and one or more customer events correlated to the statistically significant patterns of customer behavior (Col. 4 Lines 14 – 29; Col. 15 – 16 Lines 60 – 43; Col. 20 Lines 51 – 64; Col. 22 – 23 Lines 60 – 6; Col. 33 Lines 20 – 50 wherein the system matches the patterns and solutions/recommendations provided to the customer during the interaction and uses the information it collected during the interaction, e.g., based on historical information the system can determine what actions can be taken during a future interaction by how it was received during a previous interaction (hypotheses), recommendations provided to the customer, why the customer behaved in a certain way (root cause), and a customer event that correlates to the identified pattern of the behavior); 
retrieving, by a microprocessor, the one or more potential solutions from the computer database (Col. 5 Lines 11 – 15; Col. 7 Lines 20 – 38; Col. 18 Lines 14 – 32, 50 – 65; Col. 18 – 19 Lines 66 – 15; Col. 20 Lines 51 – 64 wherein the system provides a potential solution to the customer); and 
[…].
Riahi discloses a system and method for collecting and analyzing, at least, customer behavior information, root causes, customer events, and customer outcome in order to link these various concepts together so as to create relationships that the system can use in order to assist an agent with resolving an issue with a customer using a particular strategy that best fits the customer.  Although Riahi discloses that it is well-known in the art to store and link this information with one another and that future searches may search for one or both of the possible solution or search path by a previous customer, Riahi only discloses that such customer service information is presented to the system and not to an agent as the agent is simply presented with the solution to a customer issue and, at best, a customer’s profile.  In other words, Riahi fails to explicitly disclose whether it is old and well-known in the art that in addition to providing customer specific information and solution to also present the agent with a visual graph or a more interactive interface to better convey to the agent the relationships that the system has been presented with.
To be more specific, Riahi fails to explicitly disclose:
providing, by a microprocessor, on a user display device or in a user-readable computer file, a results report for the one or more recommendations and a least one additional result selected from the list consisting of the extracted observations, a hypothesis, an estimated impact, a prediction of statistically-likely customer behavior paths extending from a root cause and a customer outcome, and a graphical depiction, wherein the graphical depiction comprises a plurality of illustrated linkages between a root cause, the events, steps in the behaviors, and the outcomes.  
First, with regards to “graph,” the Examiner asserts that “graph” is a broad concept and the specification fails to provide sufficient limiting support as to the metes and bounds of what a “graph” could be.  One of ordinary skill in the art could interpret a “graph” to be a bar graph, line graph, pie graph, or, as defined by Webster, “a diagram that represents the variation of a variable in comparison with that of one or more other variables.”  Upon review of the drawings, as originally filed, the visualized “graph” can be a flowchart, table, or the like that is simply being presented to a user, i.e. any organized visual display of information that allows the user to navigate the knowledgebase in order to be provided with a recommendation for resolving the customer’s issue.  As a result, the Examiner asserts that the claimed visual “graph” is equivalent to any visual representation that is being conveyed to a user in order to assist the user with resolving a customer’s issue.  
With that said, the Examiner refers to Kannan to teach this aspect of the invention.  Specifically, Kannan teaches that it is not only old and well-known in the art to be provided with and use information that can assist the system in assisting a customer with their concern, but to also present such useful information to an agent.  Kannan teaches that the system presents a user with an interactive modeling system that allows the user to make selections and be provided with corresponding output and to continue this process until the system provides the user with a prediction of how best to address customer concerns.  The system allows the user to experiment with different variables that can influence the output.  In other words, the system allows the user to utilize various types of variables associated with the customer and the interaction in order to identify various paths that can be taken on how a customer’s concern can be addressed.    
(For support see: ¶ 26, 29, 53 – 58, 61)
Although Kannan does not present all of the same information disclosed in the claim, the Examiner asserts that Kannan has not been presented to teach this feature of the invention as Riahi already discloses that it is well-known in the art to store, analyze, and associate the claimed invention to arrive at a solution.  The Examiner asserts that Kannan has been provided to establish that it is well-known in the art to present to a user, in this case, an agent with a visual display of organized information, i.e. information necessary to assist a customer, in order to allow the agent to navigate a pool of information in an efficient manner so as to allow the agent to resolve the customer’s issue in the best way possible.  One of ordinary skill in the art would have found it obvious that the information itself that is presented in the display of the agent can be modified, added, or removed in order to fit the circumstances of the agent and customer interaction.  One of ordinary skill in the art looking upon the teachings and combination of Riahi and Kannan would have found it obvious to include the information of Riahi, e.g., extracted observations, hypothesis, estimated impact, or prediction of statistically-likely customer behavior paths extending from a root case and a customer outcome, into the interface of Kannan as this information has been found useful to provide the best customer experience to the customer, while also incorporating the visual interface of Kannan into the system and method of Riahi as it is not only known to provide such information to an agent, but to also provide an improved system and method of presenting the information in an organized manner that would address a customer’s specific concerns by predicting, based on the specifics of the customer and interaction, various paths that can be taken in order to address the customer’s concern.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the customer service system and method of Riahi with the ability to provide a simulation that allows a user, such as an agent, to visually interact with the system in order to identify paths that can provide predictions that would result in the best customer experience, as taught by Kannan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have found it beneficial that by providing the interactive system and method of Kannan one would be provided with the ability to tailor the system to result in an improved customer experience by providing unique experiences to customers by anticipating customer needs, simplifying customer engagement, and updating system knowledge about customers, thereby improving customer experience.
In regards to claims 2, 9, and 16, the combination of Riahi and Kannan discloses the method as set forth in Claim 1 (the computer program product as set forth in Claim 8; the improved data processing system as set forth in Claim 15) wherein the inferring relationships further comprises finding one or more primary elements of correlation selected from the group consisting of a session identifier, an event, a record data stamp and a record time stamp (Col. 3 Lines 15 – 30; Col. 16 Lines 4 – 67; Col. 15 Lines 18 – 38; Col. 20 Lines 51 – 67; Col. 21 – 22 Lines 56 – 33; Col. 29 Lines 20 – 40 As was explained above, one example is the system identifying that since the caller is calling on a Monday the customer is and will most likely be in a bad mood because the system has identified a pattern between the day of the week and the customer’s behavior, thereby establishing a relationship between the root cause (Monday) which drive events (phone call) that cause the customer’s bad mood (behavior), which is further related to the customer outcome having one or more tasks (interaction with the call center).  Additionally, concepts can be organized to other criteria, such as, but not limited to, customer, system, time, etc.)  Further still, the prediction, i.e. inferring process, can be based on similarities with other customers, e.g., voice pattern, irony or sarcasm, speech, social communities, language, location, events, and etc.).  
In regards to claims 3, 10, and 17, the combination of Riahi and Kannan discloses the method as set forth in Claim 2 (the computer program product as set forth in Claim 9; the improved data processing system as set forth in Claim 16) wherein the retrieving one or more potential solutions comprises accessing an expert database (Col. 3 Lines 15 – 30; Col. 13 Lines 50 – 58; Col. 15 Lines 18 – 38; Col. 16 Lines 4 – 43  wherein the system is continuously monitoring interactions made to a call center between a customer and an agent in order to update the customer’s profile, as well as making observations and recommendations/potential solutions based on not only the customer’s profile, but also the system’s knowledgebase.).  
In regards to claims 4, 11, and 18, the combination of Riahi and Kannan discloses the method as set forth in Claim 1 (the computer program product as set forth in Claim 8; the improved data processing system as set forth in Claim 15) wherein the plurality of disparate data sets are associated with three or more non-integrated disparate electronic systems selected from the group consisting of a billing system, a customer account management web site, a Customer Relationship Management (CRM) system, an Automatic Call Distributor (ACD), an Interactive Voice Response (IVR) system, an Intelligent Assistant device server, and a Private Branch eXchange (PBX) in a call center (Col. 7 Lines 20 – 38; Col. 10 Lines 15 – 29 wherein the system determine the customer’s behavior by correlating the behavior with stored records, logs, and events associated with customer interactions from a CRM system, an ACD, an intelligent assistance (automated agent), an IVR system, and a call center).  
In regards to claims 5, 12, and 19, the combination of Riahi and Kannan discloses the method as set forth in Claim 4 (the computer program product as set forth in Claim 11; the improved data processing system as set forth in Claim 18) further comprising classifying, by a microprocessor, using raw data from the three or more disparate networked systems to correlate common paths to outcomes related to each root cause in a database (Col. 4 Lines 14 – 29; Col. 15 – 16 Lines 60 – 43; Col. 20 Lines 51 – 64; Col. 22 – 23 Lines 60 – 6; Col. 33 Lines 20 – 50 wherein the system collects information about all customers who have interacted with, for example, a CRM system and automated agent in order to identify not only patterns with a particular customer, but with a community of customers, wherein the system can then take this information to identify and correlate particular paths that resulted in a particular behavior of a particular customer type for a particular situation so as to then determine likely behaviors, outcomes, and recommendations for future interactions with other similar customers; 
In light of claim 4 of the instant application as of the submission received on January 3, 2022, Col. 7 Lines 20 – 38; Col. 9 Lines 28 – 35; Col. 10 Lines 15 – 29; Col. 29 Lines 20 – 40; Col. 37 Lines 29 – 40 wherein the system determine the customer’s behavior by correlating the behavior with stored records, logs, and events associated with customer interactions from a CRM system, an ACD, an intelligent assistance (automated agent), an IVR system, and a PBX in a call center, i.e. non-integrated disparate electronic systems.
Col. 3 Lines 15 – 30; Col. 16 Lines 4 – 67; Col. 15 Lines 18 – 38; Col. 20 Lines 51 – 67; Col. 21 – 22 Lines 56 – 33; Col. 29 Lines 20 – 40 As was explained above, one example is the system identifying that since the caller is calling on a Monday the customer is and will most likely be in a bad mood because the system has identified a pattern between the day of the week and the customer’s behavior, thereby establishing a relationship between the root cause (Monday) which drive events (phone call) that cause the customer’s bad mood (behavior), which is further related to the customer outcome having one or more tasks (interaction with the call center).  Additionally, concepts can be organized to other criteria, such as, but not limited to, customer, system, time, etc.)  Further still, the prediction, i.e. inferring process, can be based on similarities with other customers, e.g., voice pattern, irony or sarcasm, speech, social communities, language, location, events, and etc.).  
In regards to claims 7, 14, and 21, the combination of Riahi and Kannan discloses the method as set forth in Claim 1 (the computer program product as set forth in Claim 8; the improved data processing system as set forth in Claim 15) further comprises revising, by a microprocessor, the computer-readable domain models to reflect actual outcomes to more accurately predict future outcomes for similarly correlated tasks and events 
(Riahi – Col. 4 Lines 14 – 29; Col. 6 Lines 21 – 27; Col. 33 Lines 20 – 50; Col. 15 – 16 Lines 60 – 43; Col. 20 Lines 51 – 64; Col. 22 – 23 Lines 60 – 6; Col. 33 Lines 20 – 50; Kannan – ¶ 26, 29, 53 – 58, 61 wherein the system collects information about all customers who have interacted with, for example, a CRM system and automated agent in order to identify not only patterns with a particular customer, but with a community of customers, wherein the system can then take this information to identify and correlate particular paths that resulted in a particular behavior of a particular customer type for a particular situation so as to then determine likely behaviors, outcomes, and recommendations for future interactions with other similar customers.  This, in turn, then allows for the system to identify similarities and infer relationships that would allow the system to learn about customers and provide a better and more personalized service for its customers.  Additionally, the system improves upon this process by continuously monitoring and observe interactions and determine how to proceed based on models used by the system’s artificial intelligence in order to learn, update, and improve its analysis to provide a more accurate prediction for future interactions).  

______________________________________________________________________

Claims 22 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Riahi et al. (US Patent 8,767,948 B1) in view of Kannan et al. (US PGPub 2013/0282430 A1) in further view of Tashana (Everyday uses of percentages, https://web.archive.org/web/20131214211908/http://qrfellows.wordpress.com/2013/11/18/everyday-uses-of-percentages/).
In regards to claims 22 – 24, the combination of Riahi and Kannan discloses the method as set forth in Claim 1 (the computer program product as set forth in Claim 8; the improved data processing system as set forth in Claim 15) wherein the analyzing comprises:
collecting, structuring and correlating, by a microprocessor, disparate electronic system event records for a plurality of different customers over time;
documenting, by a microprocessor, behaviors of a plurality of different customers and tasks associated with the electronic system event records;
correlating, by a microprocessor, the behaviors, the events and the tasks to outcomes for a plurality of different customers, including one or more root causes; and
measuring, by a microprocessor, [how] different customers that were affected by each specific set of steps comprising each path
(Col. 4 Lines 14 – 29; Col. 11 Lines 44 – 53; Col. 12 Lines 19 – 31; Col. 15 – 16 Lines 60 – 3; Col. 16 Lines 32 – 43; Col. 18 Lines 14 – 33; Col. 19 Lines 16 – 34; Col. 21 Lines 56 – 3; Col. 26 – 27 Lines 20 – 7; Col. 28 Lines 24 – 39; Col. 32 Lines 50 – 65; Col. 34 Lines 9 – 21 As was discussed above, Riahi discloses that the system collects information for the plurality of customers using the system and utilizes this information in order to organize users into groups.  Further still, Riahi discloses that the system utilizes the information about one customer and determines specific characteristics about a particular user in order to assist the particular customer by comparing information that it has previously collected and currently collected about the particular customer against other similar customers.  Moreover, Riahi discloses that this information is used by the system in order to train a machine learning/artificial intelligence system and based on the determinations made based on the analysis the system will be rewarded for good responses and punished for bad ones, i.e. the system is designed to make inferences and rewards for good responses and punished for bad ones.  Additionally, Riahi discloses that all interactions are stored and analyzed for future interactions so as to allow the system to determine how to best assist a customer for future sessions, i.e. the system correlates the interaction, actions taken during the interaction, behavior information, and outcome, as well as why the customer behaved in a certain way (root cause), in order to determine how to assist future interactions with future customers.  Finally, the system implements, learns, and stores information regarding how customers were affected by specific steps of a particular path for the particular interaction, e.g., effectiveness of a script for a particular geographic region, IVR script effective, live agent script effectiveness (NOTE: a particular interaction with a particular path may comprise steps that the automated agent may run in, e.g., self-service or assisted service (Col. 13 Lines 39 – 49), routing rules, and etc., so as to determine whether the approach should be kept, modified, removed, improved upon, or etc.).
The combination of Riahi and Kannan discloses a system and method of collecting and correlating information about a plurality of customers in order to identify similarities between customers for the overall goal of improving current and future interactions with customers.  Although the combination of Riahi and Kannan discloses that the system assesses the effectiveness of how customers are approached, the actions taken during the interaction, behavior information, and outcome, as well as why the customer behaved in a certain way (root cause), the combination of Riahi and Kannan fails to disclose whether it is old and well-known in the art to provide results of an analysis as a percentage.
To be more specific, the combination of Riahi and Kannan fails to explicitly disclose:
measuring, by a microprocessor, a percentage of different customers were affected by each specific set of steps comprising each path.
However, Tashana discloses that percentages are frequently used in everyday life.  Tashana teaches that using percentage are used to compare values, quantify changes, and to calculate amount presented by an increase or decrease for a plurality of different situations and that regardless of the situation the information that percentages are attempting to convey or the same, i.e. compare values, quantify changes, and to calculate amount presented by an increase or decrease.  Tashana further teaches that percentages are simplified ways of expressing size, scale, or value and are useful for comparing information where the totals are different.  In light of this, one of ordinary skill in the art would have found it advantageous to determine the effectiveness of how different customers are affected by each specific set of steps comprising each path as a percentage since using a percentage would convey to the system and a user of the system as to size, scale, or value of the effectiveness.  For example, a percentage representation would allow for a better understanding of a particular script’s effectiveness across different geographical areas, e.g., 60% effectiveness in the northeastern United States versus 20% effectiveness in the southwestern Unites States.  By conveying the information as a percentage one can efficiently look over various different data sets pertaining to customer handling effectiveness in order to quickly assess where improvements need to be made, thereby achieving Riahi’s goal of improving customer service and assisting the system with learning what approaches work best.
(For support see: Pages 1 – 3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the customer service management system and method of the combination of Riahi and Kannan with the ability to represent information as a percentage, as taught by Tashana, as percentages provide the benefit of comparing values, quantifying changes, and calculating amount presented by an increase or decrease for a plurality of different situations.  One of ordinary skill in the art would have been motivated to incorporate such a feature as this would provide a simplified way of expressing size, scale, or value.
Response to Arguments
Applicant's arguments filed 1/3/2022 have been fully considered but they are not persuasive.
Claim Objection
The objection to the claims have been withdrawn due to amendments.
Rejection under 35 USC 101
In addition to prior responses provided by the Examiner, which are incorporated herein, the Examiner asserts that the evidence provided by the applicant is non-persuasive.
With additional reference made to the new rejection under 35 USC 112, necessitated by amendment, the Examiner asserts that the applicant’s reliance on Wikipedia is improper as the information provided by Wikipedia can change at any time and the excerpt provided by the applicant is after the applicant’s effective filing date.  The Examiner asserts that the applicant is relying on knowledge that was not in possession of the applicant at the time of their invention.
Next, in ¶ 12 of the applicant’s specification, the applicant admits that non-integrated disparate sources were well-known and known prior to or at the time their filing, establishing that the concept of retrieving and analyzing information from non-integrated disparate sources, as well as integrated data sets (see ¶ 13), were known.
Further, original claim 4 has already provided a specific definition of what the applicant considered and was in possession of with regards to what disparate data sources are and limited to.  Although the applicant amended the claims in the response received on February 15, 2021 to recite “non-integrated,” the Examiner asserts that the aforementioned analysis has not changed since the applicant was still referring to the same definition provided in claim 4.
With regards to the applicant’s reliance to the technical paper by Sandeep Nawathe and Jody Arthur, the Examiner asserts that these are publications that occur after the applicant’s effective filing date, therefore, cannot be considered to be knowledge that was in possession by the applicant at the time of the invention’s filing.
Further still, with reference to ¶ 22 of the applicant’s specification, the disparate systems are not limited to what is disclosed in claim 4, but also to Figure 3 #302 & 303, wherein the disparate systems also includes data sets.  As a result, the invention is simply directed towards the collection of information and organizing each type of information into a respective information set and using generic technology, i.e. a generic microprocessor executing code in a generic memory device, and “applying it” to the abstract idea.
With that said, the Examiner asserts that the claimed invention is broad and does not provide sufficient explanation or detail of what the applicant’s particular improvement to the technology is.  The applicant argues that there is no evidence of record of comparing disparate data sources, i.e. different types/sets of information, being performed mentally, and further incorrectly refers to the definition provided by Oxford Language.  The Examiner asserts that “do not allow comparison” does not refer to a human being incapable of comparing information, but that the information sets/types are so different that there is no basis for comparison.  That is to say, the definition (as well as the other definitions that the applicant has provided) is referring to information that is directed towards completely different concepts that they cannot be compared directly with one another, e.g., comparing footwear with baseball.  However, nowhere in any of the evidence provided by the applicant is there any discussion that a human cannot mentally examine the information in order to extract or infer useful information or that the information cannot be compared in order to extract or infer useful information.  For example, footwear and baseball cannot be compared directly with one another because one is an article of clothing and the other is a sport and these are simply two completely different concepts.  However, a human can collect and analyze information about footwear to determine characteristics of different type of foot wear, collect and analyze information about baseball, and based on these analyses, a user can determine that there exists footwear that are meant for sports and by comparing this information compare it against information about baseball, e.g., the environment in which the sport is played in, and infer which footwear would be best for playing baseball, i.e. footwear with a smooth bottom, such as bowling shoes, cannot be used for playing baseball because baseball is played in an environment that requires traction so as to allow the player to run and make quick directional changes.  This is but one example of how disparate information, despite being directed toward different concepts, can be analyzed and compared in order to extract or infer useful information.
Finally, the Examiner asserts that claimed process of inferring patterns and relationships has been broadly recited.  The claimed invention is vague with what encompasses the inferring process and simply states that relationships are simply inferred based on identifying similarities.  In other words, there is no particular technological improvement recited to overcome the rejection.  Furthermore, upon further review of the claimed invention, the inferring process is based on a comparison since in order to identify similarities between sets of information a comparison between the sets of information must be made so that a match, i.e. similarity, can be identified.  In other words, the applicant’s inference of patterns is simply based on comparing collected and organized information and does not provide any additional recitation directed towards the particular technological improvement that the applicant refers to, but fails to show.  The applicant argues that inferring and comparing information from disparate sources is impossible and cannot be performed mentally, however, the Examiner has provided a basic example of how this is, indeed, impossible; while the applicant has relied on several incorrectly characterized definitions to argue that it is impossible and that the claimed invention is improving upon the technology to make this feasible and arguing that their inference process is not known in the art.  However, as was stated above, the specific concept that the applicant is arguing is the inventive feature that improves upon the technology has been generically recited and further is defined as nothing more than using a generic microprocessor to perform the abstract idea of comparing information in order to identify a match, i.e. similarity.  Moreover, applicant’s reliance on specific lines that have been taken out of context from Kannan is unpersuasive as it does not provide any support that is sufficient to overcoming the analysis provided above.  Simply stating that online stores are not trivial and referring to outdated business processes does not demonstrate where the Examiner has erred in the rejection and provides insufficient evidence to overcoming the rejection.
Rejection under 35 USC 103
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Scanlon (US PGPub 2019/0188061 A1); Anonymous (Broadbase E-Service Suite) – which are directed towards guiding agents when assisting customers in order to determine a resolution
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        2/14/2022